Citation Nr: 0837352	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-38 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for moles, to include 
as due to an undiagnosed illness.  

2.  Entitlement to service connection for pityriasis rosea, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for tinea versicolor, 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for psoriasis, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for melanoma.

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to an undiagnosed 
illness.

7.  Entitlement to service connection for swelling and 
painful joints, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a sleep disorder 
with fatigue, extreme perspiration, and night sweats, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from December 1990 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for service 
connection for a sleep disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Objective indications of moles, pityriasis rosea, tinea 
versicolor, and psoriasis as a chronic disability are not 
demonstrated.

2.  Melanoma was not manifest in service and is unrelated to 
service.

3.  GERD was not manifest in service and is unrelated to 
service.

4.  Objective indications of a gastroesophageal disorder as a 
chronic disability are not demonstrated.

5.  Objective indications of swelling and painful joints as a 
chronic disability are not demonstrated.


CONCLUSIONS OF LAW

1.  The veteran does not exhibit signs and symptoms of moles, 
pityriasis rosea, tinea versicolor, and psoriasis as a 
manifestation of an undiagnosed illness that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

2.  Melanoma was not incurred in or aggravated by service and 
may not be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  GERD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

4.  The veteran does not exhibit signs and symptoms of a 
gastroesophageal disorder as a manifestation of an 
undiagnosed illness that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2007).

5.  The veteran does not exhibit signs and symptoms of 
swelling and painful joints as a manifestation of an 
undiagnosed illness that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in December 2003 discussed the evidence 
necessary to support the veteran's claims.  He was asked to 
provide separation papers to verify his periods of service.  
He was advised to send evidence pertaining to the earliest 
manifestations of his claimed disabilities, as well as 
evidence showing findings, diagnoses, and treatment for each 
disability claimed.  The evidence of record was listed and 
the veteran was told how VA would assist him in obtaining 
additional evidence.  The veteran was told of the specific 
types of evidence that might support his claim.

A July 2004 letter asked for additional information and 
evidence regarding the veteran's claims for skin conditions.  
The veteran was asked to identify or submit such evidence.  
The evidence necessary to support a claim of entitlement to 
service connection was discussed.  The evidence of record was 
listed and the veteran was told how VA would assist him in 
obtaining additional evidence.

A January 2005 letter discussed the veteran's claim of 
entitlement to service connection for melanoma.  The evidence 
necessary to support the claim was discussed.  

A December 2005 letter advised the veteran of the status of 
his claim and advised him to ensure that all relevant 
evidence was forwarded to the RO.

In March 2006 the veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that, to 
the extent possible, identified treatment records have been 
obtained and associated with the record.   VA examinations 
have been carried out.  The appellant has not identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Initially, the Board notes that the evidence does not support 
a finding that the veteran engaged in combat.  Thus, he is 
not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002).

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.

The symptoms must be manifest to a degree of 10 percent or 
more during the presumptive periods prescribed by the 
Secretary or by December 31, 2011.  By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs" in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 
2002); 38 C.F.R. § 3.317 (2007).

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply.  
VAOPGCPREC 8-98.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Moles, Pityriasis Rosea, Tinea Versicolor, and Psoriasis

The veteran maintains that he has various skin conditions as 
a result of his service in the Persian Gulf War.  Service 
medical records, to include an April 1991 redeployment 
examination, are negative for any diagnosis, complaint, or 
abnormal finding pertaining to the claimed conditions.  At 
that time, the veteran denied skin diseases, and his skin was 
clinically normal.  Moreover, a May 1991 Southwest Asia 
Demobilization/Redeployment Medical Evaluation form indicates 
the veteran's report of no diseases or injuries while in 
Southwest Asia.  He specifically denied any rash, skin 
infection or sores.

At an April 1994 Persian Gulf War examination, the veteran 
stated that since his return, he had developed a rash on his 
back, shoulders, and chest.  Physical examination revealed 
tinea versicolor on the shoulders and some minor urticarial 
lesions on the anterior chest.  No other lesions were found.  
The impression was urticaria of unknown etiology and tinea 
versicolor.

A November 2003 VA treatment record notes scattered 
hypopigmented macules with scaling.  The diagnosis was tinea 
versicolor.  Sertraline shampoo was prescribed.

At a VA general medical examination in February 2004, the 
examiner noted that the veteran had moderate exposure to 
petrochemical agents and burning wells, and that there was no 
known exposure to diesel, jet fuels, or chemical paint.  The 
veteran reported moles all over his trunk and extremities 
since 1991.  He also reported psoriasis involvement of his 
arms and back, which was medicated and resolved.  He 
indicated that he had an episode of pityriasis involving his 
trunk in June 2003 but that he used a cream and it resolved 
and did not recur.  He also indicated that he had psoriasis 
of his arms and thighs, but had no recurrence.  Finally, he 
related that he had tinea versicolor involving his trunk in 
the past.  Physical examination revealed areas of moles about 
the veteran's left deltoid area, the posterior back, and in 
the left inguinal area.  There was an area of tinea 
versicolor involving the veteran's left posterior chest and a 
small area of pityriasis rosea in his right medial thigh.  
There was no evidence of psoriasis.  The impressions included 
varied skin moles of the trunk, pityriasis rosea of the right 
medial thigh, and tinea versicolor of the left posterior 
chest.

In a December 2004 letter, the veteran's mother stated that 
numerous moles had appeared since the veteran's return from 
the Persian Gulf War.  She indicated that he had no moles on 
his body prior to the War.  

A VA skin examination was carried out in February 2005.  The 
examiner noted that the veteran had been treated for a number 
of skin diseases including seborrheic dermatitis, verrucous 
vulgaris, pityriasis versicolor, and melanocytic nevus.  He 
indicated that the veteran had been treated for pityriasis 
rosea approximately two years previously.  He noted the 
veteran's report that the condition completely resolved with 
treatment and had not returned.  He also noted that the 
veteran was on various medications prescribed by the VA 
dermatology department and that he was having good results 
and minimal skin problems at the time of the examination.  
After examination, the examiner's impression was multiple 
pigmented hairy nevi involving the arms, shoulders, back and 
chest.  He noted that they were all benign and were not 
believed to be due to sun or chemical exposure.  He stated 
that there was no current pityriasis rosea.  He also stated 
that there was a red skin lesion on the face that was likely 
a pityriasis versicolor lesion but that it was expected to 
clear completely.

Tinea versicolor is noted in an October 2006 VA problem list.  

As noted above, if signs or symptoms have been medically 
attributed to a diagnosed (rather than undiagnosed) illness, 
the Persian Gulf War presumption of service connection does 
not apply.  In this case, the competent evidence of record 
establishes that the veteran's skin complaints are associated 
with diagnoses of moles, pityriasis rosea, tinea versicolor, 
and psoriasis.  Therefore, the Persian Gulf presumption of 
service connection does not apply.

Moreover, direct service connection is also not warranted.  
In this regard, the Board acknowledges the evidence of record 
demonstrating current diagnoses referable to the veteran's 
skin.  The Board also acknowledges the veteran's April 1994 
report that he developed a rash after his return from the 
Persian Gulf.  However, the record also contains the 
veteran's specific denial of any rash, skin infection, or 
sores in May 1991.  The first evidence indicating any 
diagnosis of a skin condition dates to the April 1994 VA 
examination.  Although subsequent records show additional 
findings pertaining to the veteran's skin, the evidence does 
not demonstrate a relationship between these claimed skin 
conditions and the veteran's active service.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates current diagnoses relating to the veteran's 
skin, it does not contain reliable evidence which relates 
this claimed disability to any injury or disease in service.  
The Board finds that the negative record at service discharge 
and for years following service is more probative than the 
veteran's more recent statements.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In summary, the evidence points to a post-service onset of 
the veteran's claimed skin disabilities.  There is a 
remarkable lack of credible evidence of pathology or 
treatment in proximity to service or within three years of 
separation.  The Board finds the negative and silent record 
to be far more probative than the veteran's remote, 
unsupported assertions.  Rather, the competent evidence 
establishes that the post-service diagnoses relating to the 
veteran's skin are not related to service.  The Board has 
considered the record and the veteran's assertions.  However, 
the most probative evidence consists of treatment records 
reflecting onset after service discharge.  Absent reliable 
evidence relating this disability to service, the claim of 
entitlement to service connection must be denied.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

	Melanoma

The veteran also seeks service connection for melanoma and 
maintains that it is due to sun exposure during service.

The Board notes that the veteran's service medical records 
are negative for findings of melanoma or any other skin 
disease.  

A June 2004 VA dermatology clinic note indicates that 
malignant melanoma was diagnosed on the veteran's right lower 
back.  Melancytic nevi were noted on the veteran's left cheek 
and left suprapubic area.  The veteran underwent excision of 
the melanoma on his right lower back in July 2004.  

In a December 2004 letter, the veteran's mother stated that 
since his return from the Gulf War, the veteran had had a 
melanoma removed.

A VA skin examination was carried out in February 2005.  The 
examiner noted that a lesion on the lower right side of the 
veteran's back had been positive for melanoma in 2004 and 
that the veteran underwent excision of the lesion.  After 
physical examination, the examiner concluded that the veteran 
did not currently have melanoma as it had been completely 
excised.  He stated that the excision was believed to be a 
curative procedure and that there was no indication that the 
melanoma was caused by excessive sun exposure or exposure to 
chemicals while in service.

A December 2005 VA dermatology clinic note indicates that no 
suspicious lesions were noted.  The veteran was advised to 
follow up in six months.  On six month follow up in June 
2006, there was no evidence of recurrence on full skin 
examination.

Upon careful review of the record, the Board finds that 
service connection for melanoma is not warranted.  The Board 
acknowledges the evidence of record demonstrating diagnosis 
and treatment for melanoma in 2004.  However, there is no 
reliable evidence of melanoma during service or within one 
year of separation or attributing the onset to service.  The 
examinations at and near separation were normal and he denied 
pertinent pathology.  In April 1994, the skin was evaluated, 
but melanoma was not identified.  Moreover, the examiner also 
stated that there was no indication that the melanoma was 
caused by excessive sun exposure or exposure to chemicals in 
service.

The first evidence demonstrating melanoma dates to 2004, many 
years after the veteran's discharge from service.  While the 
veteran has asserted that his melanoma is related to sun 
exposure in service, a VA examiner concluded in February 2005 
that the veteran's melanoma was not caused by excessive sun 
exposure or exposure to chemicals in service.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates that the veteran has been treated in the past 
for melanoma, it does not contain reliable evidence which 
relates this claimed disability to any injury or disease in 
service.  While the Board has considered the veteran's 
statements in support of his claim, it concludes that the 
specific question of whether the veteran's melanoma is 
related to service (claimed exposures) is a complex medical 
issue that is beyond the realm of a layman's competence.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

In summary, the evidence points to a remote, post-service 
onset of this claimed disability. There is a remarkable lack 
of credible evidence of pathology or treatment in proximity 
to service or within many years of separation.  The Board 
finds the negative and silent record to be far more probative 
than the veteran's remote assertions.  Rather, the competent 
evidence clearly establishes that the post-service diagnosis 
of melanoma is not related to service.  The Board has 
considered the record and the veteran's assertions.  However, 
the most probative evidence consists of records showing a 
diagnosis of melanoma in 2004, many years following service 
discharge.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert.	

	GERD

The veteran's service medical records are negative for any 
complaint, diagnosis, or abnormal finding pertaining to 
gastroesophageal disorders.  On clinical examination in April 
1991, his abdomen and viscera were normal.  He denied 
frequent indigestion, and stomach, liver or intestinal 
trouble.  A May 1991 Southwest Asia 
Demobilization/Redeployment Medical Evaluation form indicates 
the veteran's report of no stomach or belly pain or nausea.

At an April 1994 Persian Gulf War examination, the veteran 
stated that since his return, he had developed chronic 
headaches and had a rash on his back, shoulders, and chest.  
He did not complain of any further problems at that time.

At a VA general medical examination in February 2004, the 
examiner noted that the veteran had moderate exposure to 
petrochemical agents and burning wells, and that there was no 
known exposure to diesel, jet fuels, or chemical paint.  The 
veteran related that he had been told that he might have 
reflux but that he had not been treated or evaluated in that 
regard.  Physical examination revealed moderate distention of 
the abdomen.  The liver and spleen were not palpable.  The 
impression was gastroesophageal reflux by upper 
gastrointestinal series.

GERD was noted on the occasion of a Gulf War examination 
carried out in April 2004.

Careful review of the evidence pertaining to this claim has 
led the Board to conclude that service connection is not 
warranted for GERD.  As noted above, if signs or symptoms 
have been medically attributed to a diagnosed (rather than 
undiagnosed) illness, the Persian Gulf War presumption of 
service connection does not apply.  In this case, the 
competent evidence of record establishes that the veteran's 
gastrointestinal complaints are associated with a diagnosis 
of GERD.  Therefore, the Persian Gulf presumption of service 
connection does not apply.

Moreover, direct service connection is also not warranted.  
In this regard, the Board acknowledges the evidence of record 
demonstrating a current diagnosis of GERD.  However, the 
veteran denied stomach or belly pain and nausea on service 
discharge, and did not report gastrointestinal symptoms 
during his 1994 Persian Gulf War protocol examination.  The 
first evidence of GERD dates to 2004, when the examiner 
assessed that disorder.  The evidence does not demonstrate a 
relationship between GERD and the veteran's active service.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates a current diagnosis of GERD, it does not contain 
reliable evidence which relates this disability to any injury 
or disease in service.  The Board finds that the negative 
record at service discharge and for many years following 
service is more probative than the veteran's more recent 
statements in support of this claim.  Moreover, the Board 
concludes that the specific question of whether the currently 
diagnosed GERD is related to service is a complex medical 
issue that is beyond the realm of a layman's competence.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

In summary, the evidence points to a post-service onset of 
the veteran's GERD.  There is a remarkable lack of credible 
evidence of pathology or treatment in proximity to service or 
within many years of separation.  The Board finds the 
negative and silent record to be far more probative than the 
veteran's remote assertions.  Rather, the competent evidence 
establishes that the post-service diagnosis of GERD is not 
related to service.  The Board has considered the record and 
the veteran's assertions.  However, the most probative 
evidence consists of a negative report at discharge and 
treatment records reflecting onset many years thereafter.  
Absent reliable evidence relating this disability to service, 
the claim of entitlement to service connection must be 
denied.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

        Swelling and Painful Joints

Review of the veteran's service medical records reflects that 
he complained of shoulder pain in July 1983.  A grade I 
acromioclavicular joint separation was suspected, but X-rays 
revealed no separation.  The veteran apparently underwent 
ligament repair in the left knee prior to service in August 
1982, and complained of left knee pain in July 1983.  
Examination in April 1988 revealed normal upper and lower 
extremities and feet.  Examination in April 1991 was also 
clinically normal.  On the occasion of those examinations, 
the veteran denied swollen or painful joints, arthritis, 
rheumatism, or bursitis, and bone, joint or other deformity.  

At an April 1994 Persian Gulf War examination, the veteran 
stated that since his return, he had developed chronic 
headaches and had a rash on his back, shoulders, and chest.  
He did not complain of any further problems at that time.

A VA joints examination was conducted in February 2004.  The 
examiner noted the veteran's complaint of swelling of the 
joints and also noted a history of surgery to the left knee.  
The veteran reported that he developed swelling in multiple 
joints including the knees, ankles, and left elbow within a 
year following his tour during the Gulf War.  He also 
reported pain in his hips and shoulders.  The examiner noted 
that the veteran had pain in his cervical area after a motor 
vehicle accident in 1999, and left knee pain from a skiing 
accident in 1982.  Examination revealed no evidence of 
swelling or limitation of motion in the identified joints.  
The examiner stated his belief that there was no undiagnosed 
illness existing in the joints.

In March 2004 the veteran complained of right hip pain that 
prevented him from exercising and bothered him when he 
walked.  Right greater trochanteric bursitis was diagnosed in 
April 2004.  The provider noted that there was no evidence of 
pathology at the hip joint by physical examination or 
previous X-rays.

The veteran again complained of pain in his hips and legs in 
September 2004.  He noted that his pain was such that he 
could not walk for more than 15 minutes.  He reported some 
numbness in the legs occasionally.  After physical 
examination, the assessment was claudication.

In a December 2004 letter, the veteran's mother stated that 
since his return from the Gulf War, the veteran had 
experienced severe joint pain in his hips, thighs, and 
calves.

Hip pain was again noted in December 2004.  The provider 
indicated that the anterior hip pain could be consistent with 
neuralgia paresthetica or lateral femoral cutaneous nerve 
entrapment but that the duration of the symptoms was 
inconsistent.  She also noted that the veteran's lateral leg 
pains sounded more consistent with sciatica.

In May 2005 the veteran reported right ankle pain and right 
biceps pain.  Physical examination revealed no apparent 
abnormality.  The assessment was pain attributed to injuries.  

In June 2006 the veteran complained of pain in his lower back 
and tailbone.  

Upon consideration of the evidence relating to this claim, 
the Board notes that, to the extent that the veteran carries 
diagnoses for his various musculoskeletal complaints, such 
signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, and the Persian 
Gulf War presumption of service connection does not apply.  
In this case, the competent evidence of record establishes 
that the veteran's complaints of right hip pain are addressed 
by a diagnosis of bursitis.  Pain in the veteran's legs has 
been assessed as claudication.  A VA provider has also 
suggested that the veteran's anterior hip pain was consistent 
with a nerve entrapment or sciatica.  Therefore, the Persian 
Gulf presumption of service connection does not apply to 
these complaints.

With respect to other complaints expressed by the veteran, 
the Board notes that the February 2004 examiner opined that 
there was no undiagnosed illness existing in the veteran's 
joints.  At that time, examination revealed no evidence of 
swelling or limitation of motion in the identified joints.  
In summary, there are no clinical findings indicating 
swelling and painful joints as objective indications of 
chronic disability.  Careful review of the record is negative 
for any evidence of clinical findings of swelling and painful 
joints.  In fact, the only clinical record regarding the 
claimed swelling is a history of such reported by the 
veteran.  Accordingly, as the objective indications necessary 
for service connection for disability manifested by swelling 
and painful joints as manifestations of an undiagnosed 
illness are not shown, service connection is also not 
warranted for these claimed disabilities.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert.




ORDER

Entitlement to service connection for moles, to include as 
due to an undiagnosed illness, is denied.

Entitlement to service connection for pityriasis rosea, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for tinea versicolor, to 
include as due to an undiagnosed illness, is denied.

Entitlement to service connection for psoriasis, to include 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for melanoma is denied.

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as due to an undiagnosed illness, 
is denied.

Entitlement to service connection for swelling and painful 
joints, to include as due to an undiagnosed illness, is 
denied.


REMAND

The veteran also seeks service connection for a sleep 
disorder.  In April 2004 a VA examiner indicated that the 
veteran's sleep problems and night sweats might be associated 
esophagitis.  The examiner the added "additionally, he has 
episodes of severe diarrhea."  We are unable to discern the 
correct meaning of the examiner's intent.  The statement may 
raise an issue of secondary service connection.

The AOJ has denied this claim because there was no evidence 
of the claimed symptoms in service and because the symptoms 
have been attributed to sleep apnea.  However, the AOJ has 
not addressed service connection for a sleep disorder as 
secondary to the veteran's service connected irritable bowel 
syndrome.  As such, the Board has concluded that an 
additional examination is necessary to address this question.

In light of the above discussion, the Board has determined 
that additional development is warranted.  Accordingly, the 
case is REMANDED for the following action:

Schedule the veteran for a VA examination 
to determine whether any sleep disorder 
is related to his service-connected 
irritable bowel syndrome.  Upon review of 
the claims file and examination of the 
veteran, the examiner should identify all 
currently present sleep disorders.  The 
examiner should specifically state 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any sleep disability is related to 
the veteran's service-connected 
disability (this includes cause or 
aggravation).  If so, the examiner should 
provide a discussion regarding the extent 
to which the service-connected irritable 
bowel syndrome contributes to the sleep 
disorder.  

A complete rationale should accompany any 
opinion provided.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


